Case: 09-20329     Document: 00511145603          Page: 1    Date Filed: 06/17/2010



              IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                            June 17, 2010
                                       No. 09-20329
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                Plaintiff – Appellee

v.

MAZEN ABDALLAH; WESAM ABDALLAH,

                                                Defendants – Appellants




                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:07-CR-155-4


Before HIGGINBOTHAM, DAVIS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
        We AFFIRM for essentially the reasons stated by the district court. See
5 TH C IR. R. 47.6. To the extent defendants’ claims of error come anew to this
court and were perforce not addressed below, they are not plain and are rejected.
Mazen Abdallah’s motion for release pending his direct appeal is DISMISSED
as moot.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.